UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - PLAINTIFFS’ MOTION TO DISMISS, OR IN
THE ALTERNATIVE MOTION TO STRIKE, OR IN THE
ALTERNATIVE MOTION FOR A MORE DEFINITE
STATEMENT RE: BSR DEFENDANTS’ COUNTERCLAIMS
(ECF NO. 39-1)

I. INTRODUCTION & BACKGROUND

This case involves an investment dispute between plaintiffs Gary Abrams, Jeffrey
Aran, Stephen Debenedetto, and Preston Rohner, who are individual investors in a hard
money loan, and defendants Blackburne and Sons Realty Capital Corporation (“BSR”)
and its agents George Blackburne III, Angelica Gardner, and Angela Vannucci, who
brokered that loan between plaintiffs, other investors, and a group of borrowers. The
underlying allegations of the initial action are known to the parties, and discussed in detail
in the Court’s order dated December 2, 2019. See ECF No. 32 (“MTD Order”). In
substance, plaintiffs allege that defendants committed fraud and violated other laws by
making material misrepresentations in the solicitation materials they sent plaintiffs to
induce them to invest in a loan secured by a golf club property known as Royal Hawk.

Plaintiffs filed a complaint in this Court on August 9, 2019. See ECF No. 1
(“Compl.”). The complaint asserts ten claims for relief: (1) a federal securities fraud claim
against BSR pursuant to the Securities Exchange Act of 1934 (15 U.S.C. § 78)(b), as
implemented by 17 C.F.R.§ 240.10b-5) (the “10b-5 claim’); (2) a state securities fraud
claim against all defendants pursuant to California Corporations Code § 25501; (3) a state
securities fraud claim against BSR pursuant to the broker-dealer requirements contained
in California Corporations Code § 25501.5; (4) a state law claim for rescission of contract
against BSR predicated on BSR’s alleged fraud; (5) a state law claim for fraudulent

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

inducement to contract against BSR, Blackburne, and Gardner; (6) a state law negligent
misrepresentation claim against BSR, Blackburne, and Gardner; (7) a claim for breach of
fiduciary duty against BSR: (8) a state law claim for negligence against BSR; (9) a state
law claim for constructive trust against BSR: and (10) a state law claim for accounting
against BSR. Compl. ff 53-98.

BSR, Blackburne, and Vannucci filed a motion to dismiss the complaint on October
10, 2019. ECF No. 21-1 (“BSR MTD”). The following day, on October 11, 2019,
Gardner filed a separate motion to dismiss the claims against her. ECF No. 23-1
(“Gardner MTD”). The Court denied both motions on December 2, 2019. See MTD
Order. BSR and Blackburne (the “BSR defendants”) filed an answer, along with a
countercomplaint, on December 18, 2019. See ECF No. 36 (“CC”).

The BSR defendants’ countercomplaint asserts two California state law claims for
(1) libel and (2) slander. CC §§ 4-10. Notably, the countercomplaint only names Does 1-
10 and Roes 1-10. It does not name any plaintiff, or a third-party, as a counterdefendant
by name. Id. § 1-2. The libel claim asserts that unidentified counterdefendants
intentionally “created and maintained” an online “private internal forum” in which certain
unidentified persons allegedly stated that the BSR defendants are “massive scammers”
and “egregious scum.” Id. § 6-8. The countercomplaint does not allege any facts that
link these statements to any particular investment, and does not allege that any
counterdefendants actually made the statements in the online forum they allegedly
operate, but the BSR defendants claim that the statements caused them to sustain
businesses losses. Id. § 9. The slander claim similarly asserts that unidentified
counterdefendants intentionally made “false and unprivileged slanderous statements
which exposed” the BSR defendants “to hatred, contempt, ridicule, and damage to
occupation,” including, they allege, “statements to other investors” that “encourag|ed]
persons to dissociate” with the BSR defendants. Id. §[ 12-13. The BSR defendants do
not allege that any particular statements were made to any particular investors, do not
allege what the allegedly slanderous statements entailed, and do not allege that any
persons actually dissociated with BSR as a result, but they do claim that these allegedly
slanderous statements also caused BSR to suffer business losses. Id. 4 14.

Plaintiffs filed a motion to dismiss and/or strike the countercomplaint, or in the
alternative obtain an order for a more definite statement, on January 8, 2020. See ECF
No. 39-1 (“MTD CC”). The BSR defendants filed an opposition on January 17, 2020.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

See ECF No. 40 (“Opp.”). Plaintiffs filed a reply on January 27, 2020. See ECF No. 42
(“Reply”). The Court took the matter under submission on January 30, 2020. See ECF
No. 43. Having carefully considered the parties’ arguments, the Court finds and concludes
as follows.

Il. LEGAL STANDARDS
A. — Rule 12(b)(1) and Supplemental Jurisdiction

“Federal courts are courts of limited jurisdiction” possessing the power to hear cases
only when “authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.
of Am., 511 U.S. 375, 377 (1994). A motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(1) raises the question of the federal court’s subject matter jurisdiction.
When considering a Rule 12(b)(1) motion challenging the substance of jurisdictional
allegations, the Court is not restricted to the face of the pleadings, but may review any
evidence, such as declarations and testimony, to resolve any factual disputes concerning
the existence of jurisdiction. See McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.
1988). The burden of proof in a Rule 12(b)(1) motion is on the party asserting jurisdiction.
See Sopcak v. N. Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995): Ass’n of
Am. Med. Coll. v. United States, 217 F.3d 770, 778-79 (9th Cir. 2000).

 

Under 28 U.S.C. § 1367, Congress has authorized the federal courts to exercise
“supplemental jurisdiction over all other claims that are so related to claims in the action
within such original jurisdiction that they form part of the same case or controversy under
Article III of the United States Constitution.” This includes claims brought against a party
that, but for 28 U.S.C. § 1367’s jurisdictional grant, the Court would lack an independent
basis for exercising subject matter jurisdiction. See Mendoza v. Zirkle Fruit Co., 301 F.3d
1163, 1172-73 (9th Cir. 2002).

Constitutional boundaries still apply. In particular, for the Court to exercise subject
matter jurisdiction over claims not otherwise within its jurisdiction, the “claims must form
but one constitutional case and derive from a common nucleus of operative fact.” Id.
(citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966)): see also
Kirschner v. Klemons, 225 F.3d 227, 239 (2d Cir. 2000) (holding that a court may exercise
supplemental jurisdiction “where the claim in question arises out of the same set of facts
that give rise to an anchoring federal question claim’’) (citations omitted)).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

“Section 1367 applies to state law claims brought by a plaintiff as well as to
counterclaims brought by a defendant.” Sparrow v. Mazda Am. Credit, 385 F. Supp. 2d
1063, 1066 (E.D. Cal. 2005). Federal courts may only exercise supplemental jurisdiction
over state law counterclaims where the counterclaims arise out of the “same case or
controversy” pursuant to § 1367. See Campos v. W. Dental Servs.. Inc., 404 F. Supp. 2d
1164, 1168 (N.D. Cal. 2005). “A state law claim is part of the same case or controversy
when it shares a “common nucleus of operative fact’ with the federal claims and the state
and federal claims would normally be tried together.” Bahrampour v. Lampert, 356 F.3d
969, 978 (9th Cir. 2004). “[S]tate law claims do not derive from a common nucleus of
operative facts if there is almost no factual or legal overlap between the state and federal
claims.” Wisey’s #1 LLC v. Nimellis Pizzeria LLC, 952 F. Supp. 2d 184, 189 (D.D.C.
2013).

 

 

Even where that standard is met, a district court may decline to exercise
supplemental jurisdiction over a claim if: (1) the claim raises a novel or complex issue of
State law, (2) the claim substantially predominates over the claim or claims over which the
district court has original jurisdiction, (3) the district court has dismissed all claims over
which it has original jurisdiction, or (4) in exceptional circumstances, there are other
compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c). The district court’s
decision whether to exercise supplemental jurisdiction is informed by whether exercising
jurisdiction over the pendent state claims comports with the values of economy,
convenience, fairness, and comity. See Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1131
(C.D. Cal. 2005) (citing Executive Software N. Am. v. U.S.D.C. Cent. Dist., 24 F.3d 1545,
1557 (9th Cir. 1994)).

 

 

B. Rule 12(b)(6)

A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court properly
dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence of sufficient
facts alleged under a cognizable legal theory.”” Conservation Force v. Salazar, 646 F.3d
1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
not need detailed factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Id. (internal citations omitted).

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009): see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-conclusory
‘factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

 

 

Unless a court converts a Rule 12(b)(6) motion into a motion for summary judgment,
a court cannot consider material outside of the complaint (e.g., facts presented in briefs,
affidavits, or discovery materials). In re American Cont’! Corp./Lincoln Sav. & Loan Sec.
Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court may, however,
consider exhibits submitted with or alleged in the complaint and matters that may be
judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999); Lee v. City of Los Angeles, 250 F.3d 668,
689 (9th Cir. 2001).

 

 

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. Proc. 15(a). However, leave to amend may be denied when
“the court determines that the allegation of other facts consistent with the challenged
pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986): see_also Eminence Capital, LLC v.
Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (holding dismissal with prejudice is
appropriate only when the complaint could not be saved by amendment).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

If. DISCUSSION

Plaintiffs move to dismiss and/or strike the counterclaims, or in the alternative for a
more definite statement, on several grounds.

At the outset, however, plaintiffs contend that the Court lacks subject matter
jurisdiction to consider the state law counterclaims on their merits because the BSR
defendants have failed to allege a factual basis that would permit the court to exercise
supplemental jurisdiction pursuant to 28 U.S.C. § 1367. See MTD CC at 10-12. In
response to this threshold argument, the BSR defendants simply assert, in a conclusory
fashion, that plaintiffs are incorrect.! See Opp. at 5 (“The defamatory statements [alleged
in the counterclaim] arise out of Royal Hawk investment which is the subject of the pending
action; thus, said [counterclaim] is compulsory and barred if not plead.”). But simply
asserting that jurisdiction exists in a brief opposing a motion to dismiss does not relieve
the BSR defendants from their obligation to allege facts that plausibly invoke this Court’s

 

' Elsewhere in their opposition, the BSR defendants assert that plaintiffs lack
standing to file the instant motions challenging the countercomplaint because the plaintiffs
are not named as counterdefendants. See Opp. at 4. If the Court accepts this argument,
the BSR defendants would not have a cognizable counterclaim because “a counterclaim
cannot be asserted entirely against third parties.” Luma Pictures, Inc. v. Betuel, No. 16-
CV-02625-GW (PLAx), 2016 WL 11519331, at *6 (C.D. Cal. Sept. 29, 2016) (citing 8E
Phillips & Stevenson, Fed. Civ. Proc. Before Tr. § 8:1217 (2019) (“At least one of the
parties to the counterclaim must be an opposing party”)); see_also Fed. R. Civ. Proc.
13(a)(1) (stating that a defendant may assert a counterclaim against an “opposing party”).
However, since the Court understands that the countercomplaint was served on plaintiffs
in this case, and since the BSR defendants have indicated that some plaintiffs could be
counterdefendants, the Court has to assume that at least some plaintiffs may be alleged to
be counterdefendants. Following its obligation to construe the allegations in the light most
favorable to preserving the BSR defendants’ counterclaims, the Court therefore reads the
countercomplaint to allege that at least some plaintiff, unknown to the BSR defendants at
this time, is responsible for the conduct attributed to the Doe and Roe defendants. See
Sprewell, 266 F.3d at 988: e.g., Calderon v. Total Wealth Mgmt., Inc., No. 15-CV-01632-
BEN (NLS), 2018 WL 1621397, at *3 (S.D. Cal. Apr. 4, 2018) (where plaintiffs set forth
allegations not clearly directed at any given defendant, the court “construe[d] the collective
allegations” in a manner that avoided “grounds for dismissal’’).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

jurisdiction or state a claim. See, e.g., Aquilina v. Certain Underwriters at Lloyd’s
Syndicate #2003, 407 F. Supp. 3d 1051, 1080-81 (D. Haw. 2019) (concluding that
plaintiffs’ “assertion[s] in their Opposition Brief’ were “not enough” to cure a defective
pleading that failed “to show [the] specific deceptive practices that [defendants] must have
engaged in to state a claim”).

 

The Court may only exercise supplemental jurisdiction over the defamation
counterclaims if they are part of the “same case or controversy” raised in the plaintiffs’
initial complaint, as determined by whether they derive from a “common nucleus of
operative fact.” Bahrampour, 356 F.3d at 978 (citations omitted). The aggregate set of
operative factual allegations underlying the plaintiffs’ claims for relief in this case can be
summarized as follows: (1) the BSR defendants send plaintiffs materials to solicit their
investment in a loan secured by the Royal Hawk property; (2) the materials plaintiffs
receive from BSR make certain representations about the value of the Royal Hawk
property, the competency of the appraisal supporting that valuation, and the solvency and
creditworthiness of the prospective borrowers; (3) plaintiffs make the investment based on
the BSR defendants’ representations; (4) the borrowers default and plaintiffs recover the
Royal Hawk property at a loss through a foreclosure auction where they are the sole
bidders; (5) plaintiffs discover facts indicating that BSR misrepresented the value of the
Royal Hawk property, the competency of the appraisal, and the solvency and
creditworthiness of the borrowers; (6) BSR continues to pass legal and operating costs onto
plaintiffs, and to charge plaintiffs investment management fees; (7) plaintiffs discover facts
indicating that BSR allegedly solicited loan investments in overvalued properties based on
inflated appraisals in other instances. See generally MTD Order at 2-7 (summarizing
allegations of the complaint).

The BSR defendants do not allege facts in their sparsely-worded and generally
conclusory countercomplaint that would allow the Court to conclude that either the libel
claim or the slander claim is sufficiently related to this subject matter. First, while the libel
claim apparently stems from two posts in an online forum, the countercomplaint neither
alleges nor provides any basis to reasonably infer that either post is related to plaintiffs’
investment in the Royal Hawk loan. One of the posts alleged in the countercomplaint
accuses BSR of orchestrating a “massive scam|],” and the other accuses BSR of “robbery”
and mentions a “club” and an “outrageous golf pro,” but the countercomplaint does not
allege any facts suggesting that either post referred to an alleged scam or robbery involving
the Royal Hawk investment. Cf, CC §] 6-8. In fact, from what plaintiffs allege in the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

complaint, it seems that the BSR defendants may have been involved in other allegedly
fraudulent loan brokering activities involving other properties. See Compl. § 42. The
Court cannot draw an inference that the allegedly libelous posts at issue relate to the
claimed fraudulent conduct involving BSR at issue in this case without even de minimis
factual allegations linking the supposedly libelous posts to the Royal Hawk investment at
the center of this controversy.

Second, the BSR defendants fail to allege any facts to support its slander claim, let
alone adequate jurisdictional facts to infer a connection to the subject matter underlying
the plaintiffs’ claims involving the Royal Hawk loan. In support of this claim, the BSR
defendants simply assert that unspecified statements were made to unspecified investors,
that those statements were known to be false by the persons who uttered them, and that the
BSR defendants have suffered a loss as a result. CC 9 11-15. These allegations—which,
if the Court reached them, would likely fail to sustain a claim for slander pursuant to Rules
8 and 12(b)(6), see Iqbal, 556 U.S. at 678 (holding that “a formulaic recitation of the
elements of a cause of action will not do”); e.g., Haddock v. Countrywide Bank, N.A., No.
14-CV-06452-PSG (FFMx), 2014 WL 12597043, at *6 (C.D. Cal. Dec. 22, 2014) (granting
Rule 12(b)(6) motion to dismiss claims for slander and libel for this reason)—do not
provide a factual basis to relate, or infer a relationship between, the slander claim and the
subject matter underlying the Royal Hawk loan controversy.

The Court accordingly cannot tell, on the basis of these allegations, whether or not
it may exercise supplemental jurisdiction over the BSR defendants’ defamation
counterclaims pursuant to § 1367. Since the BSR defendants bear the burden to allege
facts that affirmatively invoke the Court’s jurisdiction, the Court must dismiss the
counterclaims as currently plead for lack of subject matter jurisdiction. See. e.g.,
Albertazzi v. Albertazzi, No. 17-CV-00703-MMD-WGC, 2018 WL 4053319, at *4 (D.
Nev. Aug. 24, 2018) (granting motion to dismiss permissive defamation counterclaim
pursuant to § 1367 since there was only “an abstract similarity” between the defamation
claim and the plaintiffs claims that was unsupported by specific facts); Green v. Amtech,
LLC, No. 10-CV-3022-EFS, 2013 WL 5307980, at *2 (E.D. Wash. Sept. 17, 2013)
(granting motion to dismiss permissive defamation counterclaim pursuant to § 1367
because the counterclaimant failed to allege facts from which the court could conclude that
the defamation counterclaim is “part of the same case or controversy” as the plaintiff's

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

federal employment claim for relief).2 Should the BSR defendants elect to amend their
countercomplaint to allege facts that would allow the Court to exercise jurisdiction over
the defamation counterclaims, the Court notes that it will not satisfy § 1367 to merely assert
that the online posts and investor communications alleged relate to the Royal Hawk loan.
See. e.g., Winter v. Fla., No. 09-CV-01305 VAP (EFM), 2010 WL 1531193, at *11 (C.D.
Cal. Feb. 17, 2010) (concluding that “the Court cannot find that the state and federal claims
share a common nucleus of operative facts,” and granting motion to dismiss pursuant to
§ 1367, because “the factual overlap is merely peripheral”); Gray v. Burtronics Bus. Sys..,
No. 16-CV-01053-BRO (ASx), 2016 WL 10987314, at *17 (C.D. Cal. Oct. 14, 2016)
(granting motion to dismiss defamation claim pursuant to § 1367 in federal question action
because “whether Mr. Hlebasko defamed [claimant] arises from an entirely different set of
facts than [claimant’s] allegations regarding” the alleged federal question claim).* To cure
the jurisdictional defects in their countercomplaint, the BSR defendants would, at a

 

Courts in other circuits assessing defamation counterclaims have granted motions
to dismiss those counterclaims pursuant to § 1367 in similar circumstances. See Carvalho
v. Door-Pack, Inc., 565 F. Supp. 2d 1340, 1341 (S.D. Fla. 2008) (finding no supplemental
jurisdiction over the defendants’ counterclaims for defamation where the defendant failed
to allege how its claims bore any relationship to plaintiff's claim for labor standards
violations); Gal v. Asser, Inc., No. 17-CV-1647-GJK, 2017 WL 6999852, at *2 (M.D. Fla.
Dec. 20, 2017) (granting motion to dismiss defamation counterclaim pursuant to § 1367
because the counterclaimant did not allege facts demonstrating that its defamation claim
“encompass|ed| elements of Plaintiff's FLSA or common law unpaid wages claims”):
Usher v. Ctr. of Hope for Cancers & Blood Disorders, P.C., No. 10-CV-01813-CAP, 2011
WL 13269775, at *2 (N.D. Ga. Feb. 1, 2011) (granting motion to dismiss defamation
counterclaim pursuant to § 1367 because counterclaimant failed to allege facts indicating
that “there are any common events, witnesses, evidence, or issues that would need to be
determined to adjudicate each party’s claims”).

 

 

 

> See also Walker v. THI of New Mexico at Hobbs Ctr., 803 F. Supp. 2d 1287, 1324
(D.N.M. 2011) (granting motion to dismiss counterclaim pursuant to § 1367 because the
“facts upon which the Counterclaim are based relate to Walker’s actions” leading up to
“filing her Complaint and amended Complaints,” with the effect that “[t|]hese nuclei of
operative fact are not related in time, space, or origin” to the dispute underlying the
litigation).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES - GENERAL ‘Oo’
Case No. 2:19-CV-06947-CAS(ASx) Date January 31, 2020
Title ABRAMS ET AL. V. BLACKBURNE AND SONS REALTY CAPITAL
CORP., ET AL.

 

minimum, need to allege specific facts indicating that their defamation claims arise from
this particular dispute with these particular plaintiffs involving the particular federal
securities fraud claims that they allege. See Twombly, 550 U.S. at 555.

Since the Court does not have subject matter jurisdiction to consider the BSR
defendants’ counterclaims, the Court does not reach plaintiffs remaining arguments to
dismiss or strike those claims, or to obtain a more definite statement of them. See Herman
Family Revocable Tr. v. Teddy Bear, 254 F.3d 802, 803 (9th Cir. 2001). However, even
if the Court were to exercise jurisdiction over the counterclaims, the Court notes that
neither the libel nor the slander claim would, at this point, appear to satisfy even the most
liberal notice pleading standard. See Haddock, 2014 WL 12597043, at *6 (cited above).
If the BSR defendants elect to amend their countercomplaint to cure its jurisdictional
deficiencies, any amendments should include additional substantive non-conclusory
allegations explaining who stated what, when, and to whom. An amended
countercomplaint should also aver with factual specificity how the allegedly defamatory
statements are false, and how the BSR defendants have suffered damages as a result. See
Iqbal, 556 U.S. at 679.

IV. CONCLUSION

In accordance with the foregoing, the Court GRANTS the motion to dismiss the
counterclaims, without prejudice. The BSR defendants may file amended counterclaims,
if any, within 14 days.

IT IS SO ORDERED.

00:00
CMJ

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 10
